Case 19-10210-LSS   Doc 1044   Filed 10/21/19   Page 1 of 8
                                  Case 19-10210-LSS                             Doc 1044                Filed 10/21/19                      Page 2 of 8


In re CR Holding Liquidating, Inc., et al.                                                                                                                             Case No:            19-10210
                                                                                                                                                               Reporting Period:     September 2019




                                                                                   SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
                                                                                For the Period September 1, 2019 through October 5, 2019




Case No:                                         19-10210            19-10211        19-10212           19-10213          19-10214              19-10215            19-10216
                                             CR Holding          CR Holdings     CR Intermediate   CR Enterprise,     CR Liquidating,       CR                  CR                   Consolidated
                                             Liquidating, Inc.   Liquidating     Liquidating       Inc.              Inc.                  Merchandising       Administration
                                                                 Corporation     Corporation                                               liquidating, Inc.   Liquidating, Inc.
Cash Flow Summary
Beginning Cash Balance                                    -                 -                -                  -           2,583,696                    -                    -           2,583,696

Receipts
      Operations Receipts                                 -                 -                -                  -                 -                      -                   -                  -
      Other Receipts                                      -                 -                -                  -              59,316                    -                   -               59,316
      Intercompany Receipts                               -                 -                -                  -             (14,115)                   -                14,115                -
      DIP Proceeds                                        -                 -                -                  -                 -                      -                   -                  -
      Total Cash Receipts                                 -                 -                -                  -              45,201                    -                14,115             59,316

Disbursements
      Merchandise Disbursements                           -                 -                -                  -                 -                      -                    -                 -
      Rent, Utilities and Occupancy                       -                 -                -                  -                 -                      -                  5,881             5,881
      Payroll, Payroll Taxes and Benefits                 -                 -                -                  -                 -                      -                    -                 -
      SG&A                                                -                 -                -                  -             (12,329)                   -                (19,997)          (32,325)
      Taxes                                               -                 -                -                  -                 -                      -                    -                 -
      Interest                                            -                 -                -                  -                 -                      -                    -                 -
      Professional Fees                                   -                 -                -                  -            (661,205)                   -                    -            (661,205)
      Bankruptcy related                                  -                 -                -                  -                 -                      -                    -                 -
      LC Payments                                         -                 -                -                  -                 -                      -                    -                 -
      DIP Indemnity                                       -                 -                -                  -                 -                      -                    -                 -
      DIP Paydown                                         -                 -                -                  -                 -                      -                    -                 -
      Total Cash Disbursements                            -                 -                -                  -            (673,533)                   -                (14,115)         (687,649)

Debtors Net Cash Flow                                     -                 -                -                  -            (628,333)                   -                    -            (628,333)

From / (To) Non-Debtors                                   -                 -                -                  -                 -                      -                    -                 -

Net Cash Flow                                             -                 -                -                  -            (628,333)                   -                    -            (628,333)

Ending Cash Balance                                       -                 -                -                  -           1,955,364                    -                    -           1,955,364




                                                                                                                                                                                               MOR-1
                            Case 19-10210-LSS                      Doc 1044              Filed 10/21/19                Page 3 of 8


In re     CR Holding Liquidating, Inc., et al.                                                                                Case No:                    19-10210
                                                                                                                      Reporting Period:             September 2019

                                      DEBTORS STATEMENT WITH RESPECT TO BANK RECONCILIATIONS, BANK STATEMENTS
                                                           AND CASH DISBURSEMENTS JOURNAL
                                                 For the Period September 1, 2019 through October 5, 2019

The Debtors attest that all bank accounts are reconciled on a monthly basis as part of the monthly close process. Below is the account balance as of 10/5/19.
Bank Account Reconciliations & Cash Disbursements Journals
The Debtors affirm that bank reconciliations are prepared for all open and active bank accounts on a monthly basis.
The Debtors affirm that within its financial accounting systems, check registers and/or disbursements journals are
maintained for each disbursement account.
Bank Statements
The Debtors affirm that bank statements for all open and active bank accounts are retained by the Debtors.
Closed Bank Accounts
The Debtors affirm that no bank account(s) were closed during the current reporting period.
Opened Bank Accounts
The Debtors affirm that no bank account(s) were opened during the current reporting period.




                                                                    BANK RECONCILIATIONS
                                                   For the Period September 1, 2019 through October 5, 2019

Bank                                                           Acct No.                  Purpose of Account                                    Balance as of 8/31/19
Bank of Hawaii                                                    399                    Store Depository                                 Closed
Banco Popular                                                     819                    Store Depository                                 Closed
Regions                                                           317                    Store Depository                                 Closed
PNC Bank                                                          229                    Store Depository                                 Closed
Wells Fargo                                                       724                    Store Depository                                 Closed
Bank of America                                                   672                    Depository - Credit Card Receipt Account                             (9,454)
Bank of America                                                   607                    Depository - Concentration Account                                    2,885
Bank of America                                                   609                    Operating                                                        1,821,491
Bank of America                                                   420                    Payroll Disbursement                                                    574
Bank of America                                                   339                    Holding                                                               1,000
Bank of America                                                   340                    Holding                                                               1,000
Bank of America                                                   163                    General Disbursement                                                  5,177
Bank of America                                                   079                    Rent Disbursement                                                     8,457
Bank of America                                                   RUS                    Line of Credit                                   Closed
Wells Fargo                                                       215                    Change Order Account                             Closed
Bank of America                                                   563                    Utility Deposit Account                                                 -
Bank of America                                                   978                    Sales Tax Escrow Account                                                -
Bank of America                                                   294                    Professional Services Escrow Account                               124,235
Total Bank Balance                                                                                                                                        1,955,364




                                                                                                                                                                MOR-1a
                               Case 19-10210-LSS                          Doc 1044               Filed 10/21/19                 Page 4 of 8


In re CR Holding Liquidating, Inc., et al.                                                                                                           Case No:          19-10210
                                                                                                                                             Reporting Period:   September 2019

                                                                     PROFESSIONAL FEES AND EXPENSES PAID
                                                            For the Period September 1, 2019 through October 5, 2019

                                                                            Amount Paid This Period                             Cumulative Amount Paid Since Filing
      Professional (1)                       Docket          Fees             Expenses           Total               Fees              Expenses             Total
      A&G Realty Partners, LLC                        275                                                     -             1,299,699                 -               1,299,699
      Bayard, P.A.                                    288             75,387             1,743             77,130             497,704             40,575                538,280
      Berkeley Research Group, LLC                    277             46,932               -               46,932           1,168,307             82,890              1,251,197
      Cooley LLP                                      285            409,884            12,380            422,264           1,785,841             35,932              1,821,773
      Donlin, Recano and Company                      287             13,443             1,083             14,527             411,116            141,879                552,995
      Guggenheim Securities, LLC                      310                                                     -             1,125,000             25,193              1,150,193
      Malfitano Advisors, LLC                         287                                                     -                81,775              3,571                 85,346
      Potter Anderson & Corroon                       546             72,536               820             73,357             168,861              3,904                172,765
      Province, Inc.                                  331             26,995               -               26,995             634,098             17,506                651,604
      Whiteford Taylor                                332                                                     -               355,906
                                                                                                                                  -                4,777
                                                                                                                                                      -                 360,683
      Total                                                          645,178            16,027            661,205           7,528,307            356,228              7,884,535



      Professional (1)                       Docket                            Role
      A&G Realty Partners, LLC                        275                      Debtor Real Estate Advisor
      Bayard, P.A.                                    288                      Debtor Co-Counsel
      Berkeley Research Group, LLC                    277                      Debtor Chief Restructuring Officer and Additional Personnel
      Cooley LLP                                      285                      Debtor Bankruptcy Counsel
      Donlin, Recano and Company                      287                      Debtor Administrative Advisor
      Guggenheim Securities, LLC                      310                      Debtor Investment Banker
      Malfitano Advisors, LLC                         287                      Debtor Asset Disposition Consultant
      Potter Anderson & Corroon                       546                      UCC Counsel
      Province, Inc.                                  331                      UCC Financial Advisor
      Whiteford Taylor                                332                      UCC Counsel

      (1) Brincko and King & Spalding are not retained professionals and paid pursuant to the terms of the DIP Agreement.




                                                                                                                                                                          MOR-1b
                                         Case 19-10210-LSS                                           Doc 1044                Filed 10/21/19                             Page 5 of 8


In re CR Holding Liquidating, Inc., et al.                                                                                                                                                               Case No:              19-10210
                                                                                                                                                                                                 Reporting Period:       September 2019




                                                                                                 STATEMENT OF OPERATIONS
                                                                                  For the Period September 1, 2019 through October 5, 2019
                                                                                                         (Unaudited)
                                                                                                       (In thousands)

Case No:                                                           19-10210           19-10211             19-10212          19-10213               19-10214               19-10215                19-10216
                                                              CR Holding          CR Holdings         CR Intermediate    CR Enterprise, Inc.    CR Liquidating,      CR Merchandising        CR Administration       Consolidated
                                                              Liquidating, Inc.   Liquidating         Liquidating                              Inc.                 liquidating, Inc.       Liquidating, Inc.
                                                                                  Corporation         Corporation
Cash Flow Summary
(In thousands)
Net sales                                                                    -                   -                  -                   -                   -                           -                     -                        -
Cost of goods sold, including buying, distribution, and occupancy costs      -                   -                  -                   -                     (5)                       -                     -                          (5)
       Gross profit                                                          -                   -                  -                   -                     (5)                       -                     -                          (5)
Selling, general, and administrative expenses                                -                   -                  -                   -                    12                         -                   1,050                    1,062
Impairment of goodwill                                                       -                   -                  -                   -                   -                           -                     -                        -
       Income (loss) from operations                                         -                   -                  -                   -                   (17)                        -                  (1,050)                  (1,067)
Other expense, net:
    Interest, net                                                            -                   -                  -                   -                   -                           -                     -                        -
    Gain on restructuring                                                    -                   -                  -                   -                   -                           -                     -                        -
    Other                                                                    -                   -                  -                   -                   -                           -                     -                        -
       Total other expense, net                                              -                   -                  -                   -                   -                           -                     -                        -
       Income (loss) before income taxes                                     -                   -                  -                   -                   (17)                        -                  (1,050)                  (1,067)
Income tax expense (benefit)                                                 -                   -                  -                   -                   -                           -                     -                        -
       Net income (loss) and comprehensive income (loss)                     -                   -                  -                   -                   (17)                        -                  (1,050)                  (1,067)




                                                                                                                                                                                                                                     MOR-2
                       Case 19-10210-LSS                   Doc 1044            Filed 10/21/19      Page 6 of 8



In re      CR Holding Liquidating, Inc., et al.                                                            Case No:            19-10210
                                                                                                   Reporting Period:     September 2019

                                                        Condensed Consolidated Balance Sheets
                                                                     (Unaudited)
                                                                   (In thousands)
                                                                                                        October 5,           February 2,
                                                    Assets                                                2019                  2019
           Current assets:
              Cash and cash equivalents                                                                          880                5,722
              Inventories                                                                                        -                 54,925
              Prepaid expenses                                                                                 2,073                8,458
              Deferred tax assets                                                                                -                    -
              Other current assets                                                                             1,864                1,376
                            Total current assets                                                               4,817               70,481
           Property and equipment, at cost                                                                     1,214              301,083
           Less accumulated depreciation                                                                      (1,012)            (244,337)
                 Property and equipment, net                                                                     202               56,746
           Trade name, net of impairment of $8,500 at February 2, 2019                                           -                 77,200
           Goodwill, net of impairment of $90,681 at February 2, 2019                                            -                 69,261
           Long term deferred tax asset                                                                          -                    -
           Other assets                                                                                        1,991                6,148
                            Total assets                                                                       7,010              279,836
                                        Liabilities and Stockholders’ Equity
           Current liabilities:
              Accounts payable                                                                                   466              53,054
              Accounts Payable Pre-filing                                                                     41,696                 -
              Accrued payroll and employee benefits                                                              -                 7,057
              Current maturities of long-term debt                                                               -                   -
              Other current liabilities                                                                          957              37,403
              Other current liabilities Pre-filing                                                             6,150                 -
                            Total current liabilities                                                         49,269              97,514
           Deferred rent                                                                                         -                51,487
           Unfavorable lease reserve                                                                             -                     28
           Deferred tax liabilities                                                                              -                   -
           Long-term debt, net of OID and issuance costs                                                      88,052              88,052
           Other liabilities                                                                                   9,730              13,955
                            Total liabilities                                                                147,051             251,036

           Stockholders’ equity:
              Series 1 preferred stock, $0.001 par value; no shares authorized
                 at February 2, 2019 and June 1, 2019                                                             -                   -
              Common stock, $0.001 par value; 3,500,000 shares authorized,
                 214,427 issued and outstanding at February 2, 2019 and June 1, 2019                             -                    -
              Additional paid-in capital                                                                     315,205              315,205
              Accumulated deficit                                                                           (455,246)            (286,405)
                          Total stockholders’ equity                                                        (140,041)              28,800
                          Total liabilities and stockholders’ equity                                           7,010              279,836

(1) The information contained in MOR-3 is provided to fulfill the requirements of the Office of the United States Trustee.
All information contained in MOR-3 is unaudited and subject to future adjustment. Given that the Debtors’
financial statements and balance sheets are typically on a consolidated basis, all information contained in MOR-3 has
been presented on a consolidated basis.




                                                                                                                                     MOR-3
                    Case 19-10210-LSS             Doc 1044       Filed 10/21/19        Page 7 of 8



In re    CR Holding Liquidating, Inc., et al.                                          Case No:                19-10210
                                                                               Reporting Period:         September 2019

                                          Status of Postpetition Taxes
                          For the Period September 1, 2019 through October 5, 2019
The Debtors continue to pay post-petition taxes as they become due and are current on those payments.
If payments become past due the Debtors will include a schedule in the MOR listing past due post-petition taxes.

                                                                                                           Ending
                                                                                                         Tax Liability
         Federal
           Withholding                                                                                                 -
           FICA - EE                                                                                                   -
           FICA - ER                                                                                                   -
           FUTA                                                                                                        -
         Total Federal                                                                                                 -

         State and Local
         Withholding                                                                                                   -
         City/County                                                                                                   -
         SUTA/SDI EE                                                                                                   -
         SUTA/SDI ER                                                                                                   -
         Other employee related                                                                                        -
         Sales                                                                                                         -
         Use                                                                                                           -
         Personal Property                                                                                          51,098
         Business Licenses                                                                                          95,668
         Total State and Local                                                                                     146,766

         Total Taxes Outstanding                                                                                   146,766




                                SUMMARY OF UNPAID POST-PETITION DEBTS
                          For the Period September 1, 2019 through October 5, 2019

                                                                                                        Post - Petition
         Current                                                                                                      -
         0 - 30                                                                                                       -
         31 - 60                                                                                                      -
         60 - 90                                                                                                      -
         over 90                                                                                                466,012
         Total                                                                                                  466,012




                                                                                                                     MOR-4
                            Case 19-10210-LSS                       Doc 1044           Filed 10/21/19               Page 8 of 8


In re CR Holding Liquidating, Inc., et al.                                                                           Case No:            19-10210
                                                                                                             Reporting Period:     September 2019


                                                        ACCOUNTS RECEIVABLE RECONCILIATION AND AGING
                                                      For the Period September 1, 2019 through October 5, 2019


      Debtor                                              0-30 (Current)       31-60             61-90               Over 90        AR Aging
      Charlotte Russe Holding, Inc.                                  -                 -                 -                   -                -
      Charlotte Russe Holdings Corporation                           -                 -                 -                   -                -
      Charlotte Russe Intermediate Corporation                       -                 -                 -                   -                -
      Charlotte Russe Enterprise, Inc.                               -                 -                 -                   -                -
      Charlotte Russe, Inc.                                          -                 -                 -             1,863,574        1,863,574
      Charlotte Russe Merchandising, Inc.                            -                 -                 -                   -                -
      Charlotte Russe Administration, Inc.                           -                 -                 -                   -                -
                                                                     -                 -                 -             1,863,574        1,863,574




                                                                       DEBTOR QUESTIONNAIRE
                                                      For the Period September 1, 2019 through October 5, 2019



                                                                                YES               NO             Explanation
1)    Have any Assets been sold or transferred outside normal course
      of business this reporting period?                                                          NO

2)    Have any funds been disbursed from any account other than a
      debtor in possession account this reporting period?                                         NO

3)    Have all post petition tax returns been filed timely?                     YES

4)    Are worker compensation, general liability, and other necessary
      insurance coverages in effect?                                            YES

5)    Has any bank account been open during the period?                                           NO
      If yes provide documentation identifying the opened accounts.




                                                                                                                                                    MOR-5
